O’NIELL, J.
(dissenting). I do not understand why the plaintiff in this case should have judgment for the promissory note sued for upon the theory that testimony was not admissible to prove that the note was not sold to plaintiff. There is no evidence whatever that the note was sold to plaintiff. As far as the deed of sale of the plantation shows, the rent note did not belong to defendant at the time of the sale, and had never belonged to defendant. The contract of lease is referred to in the opinion by Mr. Justice SOM-MERYILLE as “the lease of the plantation *647by defendant to the present lessee, Theodore J. Nagel.” But that is a mistake. The lease to Theodore J. Nagel was made by Sidney Crespo et al., the former owners of the plantation, on the 20th of March, 1919. Crespo et al. received the rent notes, and they aft-erwards sold the plantation to the defendant, Cedar Grove Realty Company. The latter sold the plantation to plaintiff on the 26th of January, 1920. That sale was made subject to the lease, as an incumbrance -against the property. It was so stipulated in the act of sale, viz.:
“According to the certificate from the register of conveyances and recorder of mortgages in and for the parish of St. Charles, it does not appear that said vendor has heretofore alienated said property, and said [property] is free from all incumbrances in its name, except the lease by Sidney Crespo et al. to Theodore Nagel, which is fully set forth in the mortgage certificate attached hereto and made part hereof.”
There is not the slightest intimation in the deed that the Cedar Grove Realty Company intended to sell — or that the company then owned, or had ever owned — the rent note which Theodore J. Nagel had given to Sidney Crespo et al.
The fact that the rent note was not negotiable, in the sense that a transfer of it for value before maturity would cut off all defenses that might have been pleadable against the original holder, is a matter of no importance. The note was transferable. It is conceded that plaintiff was not entitled to collect the rent from Theodore J. Nagel without owning the note which Nagel had given to Sidney Crespo et al. That is why plaintiff sued for the note itself, not for the amount of money represented by the note. It is therefore quite certain that, if the Cedar Grove Realty Company had intended to transfer to plaintiff the amount of rent represented by the note which the lessee had given to Crespo, it would have been done by transferring the note itself, and the fact of the transfer would have been mentioned in the deed, because the contract of lease attached to the deed showed that the note was not originally owned by .the Cedar Grove Realty Company.
In view of the fact that the deed of sale of the plantation by the- Cedar Grove Realty Company to plaintiff does not contain a recital that the vendor intended to sell also the rent note which had been given by Theodore J. Nagel to Sidney Crespo et al., I do not subscribe to the ruling that verbal testimony that the vendor did not intend to sell the rent note would have been a contradiction of the deed.
The decisions cited in the majority opinion, to-the effect that a sale of real estate includes the future rents and revenues if they be not mentioned in the deed, are not appropriate to this case. The sale of the plantation, in this instance, was made subject to the lease as an incumbrance against the property; and the deed showed upon its face that the rent for the year in which the sale was made was represented by a promissory note which the lessee had given to a third party. Under these circumstances, the burden of proof was upon the plaintiff, as purchaser of the plantation, not upon the defendant, who had s61d the plantation, to show by verbal evidence that the intention of the parties was that the promissory note which Nagel had given to Crespo et al. was to go with the plantation.
I respectfully dissent from the opinion and decree rendered herein.